DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 are pending.
Claims 4-12 and 18-20 are withdrawn as being directed to non-elected inventions.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 13-17 in the reply filed on 25 May 2022 is acknowledged.
Claims 4-12 and 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 May 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/483386 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites a thickness that overlaps the claimed range and recites an surface roughness Ra that would result in a ratio of surface roughness to thickness that would overlap the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Furthermore, claim 1 of the reference application recites a density and thermal conductivity that meets the limitations of claim 3.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/483386 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites a surface roughness that overlaps the claimed range, and claim 2 of the reference application recites a ratio of surface roughness to average surface roughness.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2015/045641 to Tatami et al. cited in previous Office action (herein Tatami, U.S. Pre-grant Publication 2016/0249453 is being used as an English equivalent).
Regarding claim 1, Tatami teaches a graphite sheet (abstract) having a thickness of between 50 nm and 9.6 µm (paragraph 0100) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Tatami is silent as to the ratio of surface roughness to thickness.  However, Tatami teaches that production of the graphite film under pressure reduces non-uniformity of the surface (paragraph 0097) and that the film is produced under pressure (paragraph 0086).  Specifically, Tatami teaches that the starting material for the graphite sheet is an aromatic polyimide film (paragraph 0120) which is the same starting material for the claimed invention as disclosed in paragraph 0040 on page 22 of the instant specification.  Tatami teaches that the polyimide film is carbonized in a mixed argon/nitrogen atmosphere at about 1000°C (paragraph 0128) and graphitized in a mixed argon/helium atmosphere at 2600°C to 3600°C (paragraph 0128) which is substantially similar to the process disclosed in paragraphs 0044-0045 on page 25 of the instant specification.  Figs B-2(a) and B-2(b) of Tatami show the cross sectional view of a graphite film having a film thickness of 0.7 µm and 1.6 µm, respectively, both of which appear to be relatively uniform.  Therefore, while Tatami is silent as to the ratio of surface roughness to thickness, Tatami teaches a graphite film that is made using substantially the same process and same starting materials as the claimed invention such that one of ordinary skill in the art would expect the graphite film of Tatami to have a ratio that, at a minimum, overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 3, Tatami teaches all the limitations of claim 1 as discussed above.
Tatami teaches that the graphite film has a density of 1.80 g/cm3 to 2.26 g/cm3 (paragraph 0134) and a thermal conductivity in the a-b plane direction of 1950 W/mK to 2400 W/mK (paragraph 0140).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 14 and 16, Tatami teaches all the limitations of claim 1 as discussed above.
As discussed above, Tatami teaches a graphite film made from substantially the same starting materials and process as the claimed invention and has a substantially similar structure as the claimed invention.  Therefore, although Tatami is silent as to the thermal resistance of the graphite film, one of ordinary skill in the art would reasonably expect the graphite film of Tatami to meet the claimed limitations.
Claim(s) 2, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2015/045641 to Tatami et al. cited in previous Office action (herein Tatami, U.S. Pre-grant Publication 2016/0249453 is being used as an English equivalent) as applied to claim 1 above and in view of Japanese Publication JP 2010-064949 to Ota et al. (herein Ota, see machine translation).
Regarding claim 2, Tatami teaches all the limitations of claim 1 as discussed above.
Tatami is silent as to the absolute surface roughness of the graphite film.
Ota teaches a graphite film used as a heat spreader material for electronic equipment (paragraph 0001).  Ota teaches that the starting material for the graphite film is an aromatic polyimide (paragraph 0020), carbonization is performed at about 1000°C (paragraph 0021), and graphitization is performed at a temperature of at least 2400°C (paragraph 0022).  Ota teaches that the graphite film undergoes a compression step after graphitization (paragraph 0029) that results in a smooth, uniform surface (paragraph 0031).  Ota teaches that the resulting surface has a surface roughness Ra of 0.005 µm to 3.0 µm (paragraph 0043) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphite film of Tatami to have the surface roughness taught by Ota because it prevents deterioration and prevents too much static electricity generation and peeling (paragraph 0043).
Regarding the ratio of the surface roughness of two or more parts of the graphite film to the average surface roughness, both Tatami and Ota teach the importance of a uniform surface (Tatami, paragraphs 0074, 0097, and 0102; Ota, paragraph 0011 and 0031).  Therefore, one it would be obvious to one of ordinary skill in the art to optimize the graphite film to have as uniform of a surface as possible which would result in a surface roughness ratio of 1.  See MPEP 2144.05(II)(A).
Regarding claim 13, Tatami and Ota teach all the limitations of claim 2 as discussed above.
Tatami teaches that the graphite film has a density of 1.80 g/cm3 to 2.26 g/cm3 (paragraph 0134) and a thermal conductivity in the a-b plane direction of 1950 W/mK to 2400 W/mK (paragraph 0140).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 15 and 17, Tatami and Ota teach all the limitations of claim 2 as discussed above.
As discussed above, Tatami as modified according to Ota teach a graphite film made from substantially the same starting materials and process as the claimed invention and has a substantially similar structure as the claimed invention.  Therefore, although Tatami is silent as to the thermal resistance of the graphite film, one of ordinary skill in the art would reasonably expect the graphite film of Tatami as modified according to Ota to meet the claimed limitations.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783